DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.
Claims 25, 31-33, 36 and 42-44 are amended; claims 27-30 and 38-41 are newly canceled and claim 49 is new. Claims 25, 31-36, 42-46 and 49 are under examination. 

Effective Filing Date
Applicant’s claim for the domestic benefit of prior-filed applications under 35 U.S.C. 119(e) and 365(c) in the Application Data Sheet (ADS—p. 3) and the first paragraph of the instant specification is acknowledged.  No foreign priority claims are made (see p. 4 of the ADS).  Under the AIA , the effective filing date of a claimed invention is the earlier of:
The actual filing date of the application;
OR
The filing date to which the application is entitled to a right of foreign priority or domestic benefit as to such claimed invention.
Note that with regard to claiming domestic benefit of prior-filed applications, MPEP 211.05 sets forth the disclosure requirements:
To be entitled to the benefit of the filing date of an earlier-filed application, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or earlier-filed nonprovisional application or provisional application for which benefit is claimed); the disclosure of the invention in the prior application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, except for the best mode requirement. See Transco Prods., Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). Accordingly, the disclosure of the prior-filed application must provide adequate support and enablement for the claimed subject matter of the later-filed application in compliance with the requirements of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, except for the best mode requirement.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Based on the information given by Applicant and an inspection of the prior applications, the examiner has concluded that the subject matter defined in the instant claims is supported by the disclosure in PCT/US2018/032265 and provisional application serial no. 62/505,864 because the claimed invention is disclosed in said application. The priority date of claims 25, 31-36, 42-46 and 49 of the instant application is deemed to be 05/13/2017.  

Objections/Rejections Withdrawn
Note, any previous objections/rejections over 27-30 and 38-41 are hereby withdrawn in response to Applicant’s cancelation of those claims.

Drawings
The objection to Figure 11 because the graph in the lower center of Figure 11 contained misspellings is withdrawn in addition to Applicant’s submission of a replacement sheet on 02/28/2022.

Claim Rejections - 35 USC § 103
The rejection of claims 25, 31, 32, 34, 36, 42, 43 and 45 under 35 U.S.C. 103 as being unpatentable over Ichim (WO 2007149548), Hakim et al. and further in view of Kent et al. (WO9911655) is withdrawn upon further consideration. New rejections based upon the rejection of record are made below. 

New Objection
Drawings
The drawings are objected to because Figure 6 contains a representation of the human pelvic plexus in the far left of the figure, but the image is difficult to see and the words are illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

New Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 25, 31, 32, 34 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Ichim (WO 2007149548) in view of Kent et al. (WO9911655). Applicant has amended independent claim 25 to recite “administering to the penile tissue of the subject an effective amount of a composition comprising consisting of a polypeptide having the amino acid sequence set forth in SEQ ID NO: 1”. This amendment limits the composition, but not the method of treatment. The method still recites “treating erectile dysfunction in a male subject…comprising administering” (emphasis added by examiner). See the Examiner Interview Summary mailed 04/05/2022, which proposes “a method for treating [erectile dysfunction] ‘consisting of’ administering”. See also p. 3 of the Advisory Action mailed 03/22/2022, in which it was explained that the claims recite “‘comprising administering’ and therefore do not require administration of SDF-1 alone” (under the heading “RESPONSE TO ARGUMENTS”). 
Similarly, new claim 49 recites a method comprising administering a composition “consisting essentially of a polypeptide having the amino acid sequence set forth in SEQ ID NO: 1”. The method itself does not preclude the administration of other agents. Further, with regard to “consisting essentially of”, the MPEP 2111.03(III) instructs that “[f]or the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”
The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. Ichim teaches treating erectile dysfunction (ED) via intracavernous administration of a chemoattractant capable of increasing homing of endogenous stem cells do an area of need, wherein said chemoattractant is SDF-1 (see claims 82, 83 and 85-87; p. 17, paragraph [0058]). See also p. 28:
In variations of the invention where endothelial progenitors/endothelial cells are administered systemically, the local administration of an endothelial progenitor/endothelial cell chemoattractant factor may be used in order to increase the number of cells homing to the area of need. Said chemoattractant factors may include SDF-1...

Finally, Ichim teaches that the chemoattractant can be localized by encapsulation in a hydrogel such as one containing collagen (claim 89). The second factor to consider is to ascertain the differences between the prior art and the instant claims. While Ichim teaches the SDF-1 polypeptide, it does not explicitly teach the sequence set forth in SEQ ID NO: 1. 
 Kent et al. teach the amino acid sequence for SDF-1α at p. 41. The alignment between SEQ ID NO: 5 of Kent et al., which shares 100% sequence homology to instant SEQ ID NO: 1, is as follows:
RESULT 3
AAY06725
ID   AAY06725 standard; protein; 93 AA.
AC   AAY06725;
DT   15-JUN-2007  (revised)
DT   18-JUN-1999  (first entry)
DE   Amino acid sequence of native SDF-1 alpha.

OS   Homo sapiens.
CC PN   WO9911655-A1.
CC PD   11-MAR-1999.
CC PF   31-AUG-1998;   98WO-US018096.
PR   04-SEP-1997;   97US-0057620P.
CC PA   (GRYP-) GRYPHON SCI.
CC PI  Kent SBH, Siani MA, Simon R, Wilken J;
DR   WPI; 1999-205128/17.
DR   PC:NCBI; gi10834988.
DR   PC:SWISSPROT; P48061.
DR   PC:BIND; 78373, 179450, 92667.
CC PS   Example 4; Page 41; 75pp; English.
 
SQ   Sequence 93 AA;

  Query Match             100.0%;  Score 484;  DB 1;  Length 93;
  Best Local Similarity   100.0%;  
  Matches   93;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MNAKVVVVLVLVLTALCLSDGKPVSLSYRCPCRFFESHVARANVKHLKILNTPNCALQIV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MNAKVVVVLVLVLTALCLSDGKPVSLSYRCPCRFFESHVARANVKHLKILNTPNCALQIV 60

Qy         61 ARLKNNNRQVCIDPKLKWIQEYLEKALNKRFKM 93
              |||||||||||||||||||||||||||||||||
Db         61 ARLKNNNRQVCIDPKLKWIQEYLEKALNKRFKM 93

It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to modify teachings of Ichim by using the human wild-type SDF-1α, as taught by Kent et al. because Ichim contemplates the treatment of ED with a chemoattractant in humans and SDF-1α is a potent chemoattractant. The person of ordinary skill in the art would have been motivated to use the wild-type human SDF-1 when treating a human condition. For this reason, as well, the person of ordinary skill in the art could have reasonably expected success.
Thus, the claims do not contribute anything non-obvious over the prior art.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Ichim (WO 2007149548) in view of Kent et al. (WO9911655) as applied to claims 25, 31, 32, 34 and 49 above, and further in view of Hakim et al. (Nat Rev Urol. 9, 520-536 (2012)). The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. The combined teachings of Ichim and Kent et al. and how they meet the limitations of claims 25, 31, 32, 34 and 49 are outlined above in the preceding rejection and are hereby incorporated. The second factor to consider is to ascertain the differences between the prior art and the instant claims. While the combined teachings of Ichim and Kent teach that the chemoattractant can be localized by encapsulation in a hydrogel such as one containing collagen, they do not teach that the SDF-1 can be encapsulated in a nanoparticle.
Hakim et al. teach that a protein, sonic hedgehog, was “delivered to cavernous nerves after crush injury in rats by novel peptide amphiphile nanofibers [that] promoted nerve regeneration [and] restored physiological function” (see p. 533, left column, 1st paragraph). It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the combined teachings of Ichim and Kent by formulating the chemoattractant, SDF-1 in a pharmaceutically acceptable carrier that is a nanoparticle because Hakim et al. disclose an experiment in which a protein delivered in such a nanoparticle promoted regeneration and even ameliorated the changes that can result in erectile dysfunction (ED—see p. 533, left column, 1st paragraph). The person of ordinary skill in the art would have been motivated to formulate the SDF-1 in a nanoparticle pharmaceutical carrier because such are common in the art for the delivery of proteins and other large biomolecules. There is additional motivation to formulate the SDF-1 in the nanoparticle fibers described by Hakim et al. because of the regenerative properties of the nanoparticle itself. Because of the regenerative properties and the mitigation of ED risk inherent to the prior art nanoparticle carrier, the person of ordinary skill in the art could have reasonably expected success. The chemoattractant SDF-1 formulated in the pharmaceutically acceptable nanoparticle carrier would have the combined effect of homing endogenous stem cells, promoting nerve regeneration and ameliorating the physiological changes that can result in ED.
Thus, the claims do not contribute anything non-obvious over the prior art.

Claims 36 and 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over Ichim (WO 2007149548) in view of Hakim et al. (Nat Rev Urol. 9, 520-536 (2012)) and Kent et al. (WO9911655). All references are of record. Applicant has amended independent claim 36 to recite “administering to the penile tissue of the subject an effective amount of a composition comprising consisting of a polypeptide having the amino acid sequence set forth in SEQ ID NO: 1”. This amendment limits the composition, but not the method of treatment. The method still recites “treating erectile dysfunction in a male subject…comprising administering” (emphasis added by examiner). See the Examiner Interview Summary mailed 04/05/2022, which proposes “a method for treating [erectile dysfunction] ‘consisting of’ administering”. See also p. 3 of the Advisory Action mailed 03/22/2022, in which it was explained that the claims recite “‘comprising administering’ and therefore do not require administration of SDF-1 alone” (under the heading “RESPONSE TO ARGUMENTS”). 
The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. Ichim teaches treating erectile dysfunction (ED) via intracavernous administration of a chemoattractant capable of increasing homing of endogenous stem cells do an area of need, wherein said chemoattractant is SDF-1 (see claims 82, 83 and 85-87; p. 17, paragraph [0058]). See also p. 28:
In variations of the invention where endothelial progenitors/endothelial cells are administered systemically, the local administration of an endothelial progenitor/endothelial cell chemoattractant factor may be used in order to increase the number of cells homing to the area of need. Said chemoattractant factors may include SDF-1...

Finally, Ichim teaches that the chemoattractant can be localized by encapsulation in a hydrogel such as one containing collagen (claim 89). 
The second factor to consider is to ascertain the differences between the prior art and the instant claims. (i) Ichim teaches that the erectile dysfunction can be as a result of a surgical injury (see p. 11, paragraph [0033]), but does not specifically teach a patient population that has undergone or is undergoing prostate surgery. (ii) While Ichim teaches the SDF-1 polypeptide, it does not explicitly teach the sequence set forth in SEQ ID NO: 1. (iii) While the combined teachings of Ichim and Kent teach that the chemoattractant can be localized by encapsulation in a hydrogel such as one containing collagen, they do not teach that the SDF-1 can be encapsulated in a nanoparticle. These issues will be considered in turn.
(i) Hakim et al. teach that ED commonly occurs as “a result of denervation of the erectile tissue following radical prostatectomy” (see p. 520, right column, 1st paragraph). It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to modify the teachings of Ichim by treating a patient population undergoing prostate surgery because according to Hakim et al., this is one of the most common reasons for ED. The person of ordinary skill in the art would have been motivated to treat this patient population because they suffer from “denervation of the erectile tissue” (p. 520, right column, 1st paragraph of Hakim and colleagues) and the methods disclosed in the WO document by Ichim induce “regeneration of nervous tissue” in those suffering from ED (see p. 23, paragraph [0084]). Furthermore, the person of ordinary skill in the art could have reasonably expected success because Ichim addresses the ED pathophysiology identified by Hakim et al.
(ii) Kent et al. teach the amino acid sequence for SDF-1α at p. 41. The alignment between SEQ ID NO: 5 of Kent et al., which shares 100% sequence homology to instant SEQ ID NO: 1, is as follows:
RESULT 3
AAY06725
ID   AAY06725 standard; protein; 93 AA.
AC   AAY06725;
DT   15-JUN-2007  (revised)
DT   18-JUN-1999  (first entry)
DE   Amino acid sequence of native SDF-1 alpha.

OS   Homo sapiens.
CC PN   WO9911655-A1.
CC PD   11-MAR-1999.
CC PF   31-AUG-1998;   98WO-US018096.
PR   04-SEP-1997;   97US-0057620P.
CC PA   (GRYP-) GRYPHON SCI.
CC PI  Kent SBH, Siani MA, Simon R, Wilken J;
DR   WPI; 1999-205128/17.
DR   PC:NCBI; gi10834988.
DR   PC:SWISSPROT; P48061.
DR   PC:BIND; 78373, 179450, 92667.
CC PS   Example 4; Page 41; 75pp; English.
 
SQ   Sequence 93 AA;

  Query Match             100.0%;  Score 484;  DB 1;  Length 93;
  Best Local Similarity   100.0%;  
  Matches   93;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MNAKVVVVLVLVLTALCLSDGKPVSLSYRCPCRFFESHVARANVKHLKILNTPNCALQIV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MNAKVVVVLVLVLTALCLSDGKPVSLSYRCPCRFFESHVARANVKHLKILNTPNCALQIV 60

Qy         61 ARLKNNNRQVCIDPKLKWIQEYLEKALNKRFKM 93
              |||||||||||||||||||||||||||||||||
Db         61 ARLKNNNRQVCIDPKLKWIQEYLEKALNKRFKM 93

It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to modify the combined teachings of Ichim and Hakim et al. by using the human wild-type SDF-1α, as taught by Kent et al. because Ichim contemplates the treatment of ED with a chemoattractant in humans and SDF-1α is a potent chemoattractant. The person of ordinary skill in the art would have been motivated to use the wild-type human SDF-1 when treating a human condition. For this reason, as well, the person of ordinary skill in the art could have reasonably expected success.
(iii) Hakim et al. teach that a protein, sonic hedgehog, was “delivered to cavernous nerves after crush injury in rats by novel peptide amphiphile nanofibers [that] promoted nerve regeneration [and] restored physiological function” (see p. 533, left column, 1st paragraph). It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the combined teachings of Ichim and Kent by formulating the chemoattractant, SDF-1 in a pharmaceutically acceptable carrier that is a nanoparticle because Hakim et al. disclose an experiment in which a protein delivered in such a nanoparticle promoted regeneration and even ameliorated the changes that can result in erectile dysfunction (ED—see p. 533, left column, 1st paragraph). The person of ordinary skill in the art would have been motivated to formulate the SDF-1 in a nanoparticle pharmaceutical carrier because such are common in the art for the delivery of proteins and other large biomolecules. There is additional motivation to formulate the SDF-1 in the nanoparticle fibers described by Hakim et al. because of the regenerative properties of the nanoparticle itself. Because of the regenerative properties and the mitigation of ED risk inherent to the prior art nanoparticle carrier, the person of ordinary skill in the art could have reasonably expected success. The chemoattractant SDF-1 formulated in the pharmaceutically acceptable nanoparticle carrier would have the combined effect of homing endogenous stem cells, promoting nerve regeneration and ameliorating the physiological changes that can result in ED.
Thus, the claims do not contribute anything non-obvious over the prior art.

Response to Arguments
	Applicant argues at p. 7 that the applied prior art references fail to disclose SDF-1 in the absence of other agents as a treatment for ED, and fails to provide a reasonable expectation of success that such an approach would be effective. 

This argument has been fully considered, but is not found persuasive. Applicant has amended independent claims 25 and 36 to recite “administering to the penile tissue of the subject an effective amount of a composition comprising consisting of a polypeptide having the amino acid sequence set forth in SEQ ID NO: 1”. This amendment limits the composition, but not the method of treatment. The method still recites “treating erectile dysfunction in a male subject…comprising administering” (emphasis added by examiner). See the Examiner Interview Summary mailed 04/05/2022, which proposes “a method for treating [erectile dysfunction] ‘consisting of’ administering”. See also p. 3 of the Advisory Action mailed 03/22/2022, in which it was explained that the claims recite “‘comprising administering’ and therefore do not require administration of SDF-1 alone” (under the heading “RESPONSE TO ARGUMENTS”).
While the composition recited in the claims is limited to SDF-1 and a pharmaceutically acceptable carrier, the claimed methods are not limited to administering SDF-1. Thus, Ichim, which discloses treating erectile dysfunction (ED) via intracavernous administration of a chemoattractant capable of increasing homing of endogenous stem cells to an area of need, wherein said chemoattractant is SDF-1 (see claims 82, 83 and 85-87; p. 17, paragraph [0058]), meets the limitation of the claims. The instant claims do not preclude the co-administration of separate agents such as phosphodiesterase type 5 (PDE-5) or mesenchymal stem cells (MSC). Because the instant claims do not require the administration of SDF-1 alone, there is also no requirement of a reasonable expectation of success for administering SDF-1 alone. Applicant is arguing limitations not present in the claims.

Applicant asserts in the Remarks at in the paragraph bridging pages 8-9 that the majority of disclosure by Ichim focuses on SDF-1 antagonism, citing paragraphs [0051]; [0053] and claims 59, 65 and 84.

This argument has been fully considered, but is not found persuasive. As noted in the advisory action mailed 03/22/2022, Ichim also teaches administration of SDF-1 itself as a “chemoattractant” to home endogenous stem cells to the area of need to treat ED (see paragraphs [0058]; [0090], claim 86). 

Applicant has submitted comments at pages 9-10 of the Remarks filed 04/29/2022 regarding new claim 49 and the recitation of “consisting essentially of”. Applicant argues:

[T]he transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463...Co-administration of other active agents such as, for example, the stem cells of Ichim are thus excluded in the claims as amended and in new claim 49…[h]owever, saline or other similar pharmaceutically acceptable carriers which do not materially affect the basic and novel characteristics of the claimed invention, namely the use of SDF-1 as the only active ingredient for treating or inhibiting erectile dysfunction. Accordingly, because the cited references fail to teach or suggest administering SDF-1 in the absence of another active agent as a treatment for ED, Applicant submits the [claim is] not obvious.

This argument has been fully considered, but is not found persuasive. First, and foremost, as noted above, the claim does not require the administration of SDF-1 alone. The transitional phrase, “consisting essentially of” in claim 49 limits the composition, but not the method of treatment. Second, regarding the transitional phrase, “consisting essentially of”, in the discussion of In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976), MPEP 2111.03(III) also states that
[The] [p]rior art hydraulic fluid required a dispersant which appellants argued was excluded from claims limited to a functional fluid “consisting essentially of” certain components. In finding the claims did not exclude the prior art dispersant, the court noted that appellants’ specification indicated the claimed composition can contain any well-known additive such as a dispersant, and there was no evidence that the presence of a dispersant would materially affect the basic and novel characteristic of the claimed invention. The prior art composition had the same basic and novel characteristic (increased oxidation resistance) as well as additional enhanced detergent and dispersant characteristics.).

Similar to In re Herz, the instant specification, which does not define the phrase “consisting essentially of”, explicitly states that “[c]ompositions may be administered individually to a patient, or they may be administered in combination with other drugs, hormones, agents, and the like (see p. 12, paragraph [0060]). See also p. 24, paragraphs [0114]-[0115], which discuss other biologically active agents. Further, according to MPEP 2111.03(III), “[i]f an applicant contends that additional steps or materials in the prior art are excluded by the recitation of ‘consisting essentially of,’ applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention.” Not only does the instant specification suggest co-administration with other agents, it teaches the same mechanism of action as that which is taught in Ichim, namely administration of SDF-1 attracts endogenous stem cells. See paragraph [0156] of the instant specification: “rhSDF-1 penile injections increase stem cell activity in the MPG following [bilateral nerve crush injury] BCNI”. There is nothing in the instant specification that suggests the introduction of additional biological agents into the composition administered would materially change the characteristics of applicant’s invention.

New Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The independent claims 25 and 36 recite administration to the “penile tissue” and dependent claims 35 and 46 recite administration to the “major pelvic ganglion” (MPG). The instant specification defines the major pelvic ganglion (p. 7, paragraph [0037]):
[T]he anatomical structure targeted in rats in accordance with the present invention, which is the analogue to the ‘Pelvic Ganglion’ in humans. However, in humans the neurovascular bundle surrounding the prostate, which arises from the pelvic ganglion is what is injured during surgery and is what the present invention will be targeting by intra-operative SDF-1 treatment. So use of the term “major pelvic ganglion” is interchangeable with “pelvic ganglion” or “neurovascular bundle” when used in context of human treatment. The neurovascular bundle comprises the nerves that are 'spared' during a nerve-sparing prostatectomy.

According to Bertrand and Keast (“Dissection of Pelvic Autonomic Ganglia and Associated Nerves in Male and Female Rats” in J. Vis. Exp. (157), e60904, doi:10.3791/60904 (2020)), “[t]he bilateral major pelvic ganglia (MPG; synonym, pelvic ganglia) are the primary source of postganglionic sympathetic and parasympathetic neurons innervating pelvic organs of rodents; the functionally equivalent structure in humans is the inferior hypogastric plexus” (see abstract). Yucel et al. (Asian J Androl 2005; 7 (4): 339–349) indicate that the inferior and superior hypogastric plexus is located around the seminal vesical and prostate (see pages 340-341, under “2. Pelvic plexus”; Figures 1-2). The human pelvic plexus is also depicted in Figure 6, though the image is difficult to see. See also paragraph [0019] of the instant specification:
Figure 5A shows a schematic diagram of the experimental procedure for penile injections of rhSDF-1 after BCNI [bilateral nerve crush injury]. The bar graphs show increases gene expression in the major pelvic ganglion, which is remote from the site of injection, related to cell communication and cell cycle regulatory stem cell activity, when compared to controls.

Thus, the MPG/inferior hypogastric plexus is located apart from the “penile tissue”. 
	Given the distinct locations of “penile tissue” and “major pelvic ganglion”, the scope of the claim is not clear. Is it intended that the composition is administered to the major pelvic ganglion instead of or in addition to the penile tissue?  Note that this rejection could be overcome by amending the claims to clarify the scope. For instance, claims 35 and 46 could be canceled and claim 25 could be amended to recite:
25. A method for treating erectile dysfunction in a male subject in need thereof comprising administering to the major pelvic ganglion of the subject an effective amount of a composition consisting of a polypeptide having the amino acid sequence set forth in SEQ ID NO: 1 and a pharmaceutically acceptable carrier, wherein administering the composition promotes increased vascularization of the penile tissue, thereby treating erectile dysfunction in the subject.

Claim 36 could be similarly amended.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 35 and 46 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The independent claims 25 and 36 recite administration to the “penile tissue” and dependent claims 35 and 46 recite administration to the “major pelvic ganglion” (MPG). As noted in the preceding rejection under 35 USC 112(b), it is clear from the art and the instant specification that the MPG/inferior hypogastric plexus is located apart from the “penile tissue”, and is a distinct tissue. Therefore, given that dependent claims 35 and 46 recite administration to a separate and distinct tissue, they do not properly limit claims 25 and 36, respectively. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649